ORDER
PER CURIAM.
Movant, Quintín Adkins, appeals from the denial of his Rule 24.035 motion without an evidentiary hearing. We have reviewed the briefs of the parties, the transcript of the guilty plea and the legal file and find no error on the part of the trial court. We affirm. The findings and conclusions of the motion court are not clearly erroneous and an extended opinion would have no precedential value. Rule 84.16(b). A memorandum, solely for the use of the parties here involved, has been provided explaining the reasons for our decision.